Citation Nr: 0604702	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  95-28 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
to include as due to undiagnosed illness.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension, for the period prior to July 19, 
2002.  

3.  Entitlement to an evaluation in excess of 30 percent for 
hypertension with chronic renal insufficiency, for the period 
since July 19, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to July 
1994.  He served in Southwest Asia from September 29, 1990 to 
April 14, 1991.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 decision 
rendered by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
granted service connection for hypertension, and rated the 
disability as 10 percent disabling, and denied service 
connection for a stomach disorder.  

The veteran testified during a hearing held at the RO in 
November 1995.  A transcript of the proceeding is of record.  

During the pendency of the appeal, the veteran's claims 
folder was transferred to the Roanoke, Virginia RO.  

By rating action in July 1998, the RO denied service 
connection for a stomach disorder; to include based on an 
undiagnosed illness, and denied a higher rating for 
hypertension.

By decision in May 2002, the Board, in part, denied a rating 
in excess of 10 percent for hypertension and deferred a 
decision on the claim of service connection for a stomach 
disorder, to include an undiagnosed illness, pending 
additional development.

In June 2002, the veteran submitted additional evidence to 
the Board and requested that the May 2002 Board decision be 
reconsidered. In July 2002, following a review of the newly 
submitted evidence, a Deputy Vice Chairman of the Board 
informed the veteran via letter, that the May 2002 Board 
decision regarding only the issue of entitlement to an 
increased rating for hypertension would be vacated.

In October 2002, the Board vacated the May 2002 decision as 
to the issue of a higher rating for hypertension and 
undertook additional development of the issues now on appeal.

In May 2003, the Board remanded the matters to the RO.  In 
February 2005, the RO adjudicated a then-pending claim for 
service connection for chronic renal insufficiency claimed as 
secondary to service-connected hypertension.  The RO granted 
the claim and assigned a 30 percent evaluation for the 
disability, effective July 19, 2002.  The RO advised the 
veteran that a single disability was assigned for the 
combination of hypertension and chronic renal insufficiency.  


FINDINGS OF FACT

1.  The veteran served in Southwest Asia from September 29, 
1990 to April 14, 1991.  

2.  The veteran has been diagnosed with reflux esophagitis 
and a duodenal ulcer.  

3.  There is no competent evidence linking a current stomach 
disorder to an incident of service.  

4.  For the period prior to July 19, 2002, the veteran 
hypertension requires continuous medication for control but 
results in diastolic pressure predominantly less than 100 and 
systolic pressure predominantly less than 160.  

5.  Since July 19, 2002, the veteran's hypertension with 
chronic renal failure is manifested by diastolic pressure 
predominantly less than 100 and systolic pressure 
predominantly less than 160, but did not result in constant 
albuminuria, edema, or definite decrease in kidney function.  


CONCLUSIONS OF LAW

1.  A chronic stomach disorder, to include as due to an 
undiagnosed illness, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2005).  

2.  For the period prior to July 19, 2002, the schedular 
criteria for an initial evaluation in excess of 10 percent 
for hypertension were not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, 
Diagnostic Code 7101 (1997), Diagnostic Code 7101 (2005).

3.  Beginning July 19, 2002, the schedular criteria for an 
evaluation in excess of 30 percent for hypertension with 
chronic renal failure have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.104, 4.115, Diagnostic Codes 7101, 7541 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In these matters, the adjudication of the claims occurred 
prior to passage of the VCAA.  Nevertheless, by way of July 
and December 2003 letters, the RO provided the veteran with 
express notice of the provisions of the VCAA, and further 
explained how VA would assist him in obtaining necessary 
information and evidence.  The veteran was advised of the 
information and evidence necessary to substantiate his claims 
and has been provided opportunities to submit such evidence.  
He was also notified of the relative duties of VA and the 
claimant to obtain evidence.  (See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).)  

A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of 
this appeal.  The veteran's VA outpatient treatment records 
were obtained and associated with the claims folder.  
Moreover, he was provided an opportunity to set forth his 
contentions during a hearing before RO personnel.  These 
matters were previously remanded by the Board in part, to 
afford the veteran an opportunity to attend a VA examination.  
The record reflects that despite notice to his address of 
record, the veteran failed to report to the scheduled 
examinations.  Finally, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  For these reasons, further development is not 
necessary to meet the requirements of 38 U.S.C.A. §§ 5103 and 
5103A. 

Stomach Disorder

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005). Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2005).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

In addition, VA shall pay compensation in accordance with 
Chapter 11 of Title 38, U.S. Code, to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as, but not 
limited to, fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders, provided that such disability: (i) 
became manifest either during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006; and (ii) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 U.S.C.A. §1117(a) (West 2002); 38 
C.F.R. § 3.317(a)(1),(b) (2005).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (2005).  Disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (2005).

Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
(3) if there is affirmative evidence that the illness is the 
result of the appellant's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c) (2005).  

The veteran contends that he has a current stomach disorder 
that was initially incurred during service in the Persian 
Gulf.  He testified during the hearing in November 1995 that 
he received food poisoning while serving in Operation Desert 
Storm.  He stated that he was treated with Maalox and 
returned to duty.  Since such time, he reportedly had upset 
stomach.  

The veteran's service medical records are of record.  In May 
1981, the veteran was seen for complaints of abdominal pain.  
In June 1981, he was seen for treatment with a three-week 
history of stomach pains.  Upon physical examination, the 
stomach appeared swollen.  He was assessed with possible 
gastritis and prescribed Mylanta.  In November 1981, he was 
treated for complaints of diarrhea and upset stomach.  He was 
prescribed Maalox and Kaopectate.  In August 1992, and during 
his service in Southwest Asia, the veteran reported 
complaints of mild epigastric distress and bloody stools.  An 
August 1992 upper gastrointestinal series was normal.  In 
September 1992, he was diagnosed with probable irritable 
bowel syndrome.  A September 1992 air contrast barium enema 
was normal.  In a July 1994 Report of Medical History 
obtained at the time of the veteran's separation from 
service, the veteran complained of stomach problems, 
described as cramps/loose stools.  He reported that despite 
endoscopies and barium swallows, the problem was undiagnosed.  
The accompanying separation physical examination indicated 
that the stools were guaiac negative.  

The veteran underwent a VA general medical examination in 
November 1994.  At such time, there were no complaints of a 
stomach disorder.  An abdominal examination revealed no 
tenderness or palpable masses.  

VA outpatient treatment records reflect that in April 1995, 
the veteran was seen with complaints of a one-month history 
of epigastric pain.  The assessment was a possible ulcer.  An 
upper GI series that same month, however, did not reveal the 
presence of any peptic ulcer or peptic ulcer disease.  A 
gallbladder sonogram was likewise negative for pertinent 
pathology.  In June 1995, the veteran failed to report for a 
scheduled barium enema.  

A hearing was conducted at the RO in November 1995.  The 
veteran testified that while participating in Operation 
Desert Storm, he experienced an episode of food poisoning, 
with stomach pain, and other associated symptoms.  Since then 
he suffered from severe stomach bloating. 

During a VA examination in February 1996, the veteran 
described one incident of vomiting during service in the 
Southwest Asia.  The examiner noted that the incident sounded 
like a viral infection.  Upon physical examination, the 
abdomen was non-tender and did not have palpable masses.  The 
diagnosis was functional disturbance in the stomach with 
epigastric distress.  

A July 1996 complete abdominal echogram, performed by VA, was 
normal.

In February 1997, the veteran was seen for complaints of 
rectal bleeding.  

In September 1997, the veteran complained of a three-month 
history of stomach pain, nocturia, and rectal bleeding.  The 
impression was left lower quadrant stomach pain, and possible 
prostatitis.  

The veteran underwent a VA examination in May 1998.  There 
were no clinical findings or subjective complaints of a 
current stomach disorder.  

In January 2003, the veteran underwent an upper GI 
examination.  The examination revealed moderate 
gastroesophageal reflux with mild changes, reflux 
esophagitis, and moderate duodenitis.  In addition, there was 
a finding suggestive of the presence of a small duodenal 
ulcer.  

In May 2003, the veteran underwent a VA examination conducted 
by a nurse practitioner.  As noted in the Board's May 2003 
Remand, the examination results are inadequate for rating 
purposes.  However, in pertinent part, during the examination 
the veteran reported a history of abdominal pain not related 
to meals.  He stated that pain was intermittent over the 
years but recently had increased in severity.  

During an October 2003 VA fee basis physical examination, 
regarding the abdomen; the examiner noted no ascites, 
superficial veins or tenderness.  The liver and spleen were 
not palpable, and bowel sounds were normal.

In December 2003, the veteran was scheduled but failed to 
appear at a VA gastrointestinal examination.  

VA outpatient treatment records in 2004 and 2005 note 
treatment for reflux esophagitis.  

In March 2005, the veteran failed to report to a VA contract 
examination.  

Analysis

In the veteran's case, the veteran was seen several years 
before he went to Southwest Asia for essentially the same 
complaints of stomach pain and loose stools, tentatively 
diagnosed as gastritis.  As it pertains to the veteran's 
service in Southwest Asia, he was treated on one occasion for 
epigastric distress.  The epigastric distress was accompanied 
by irritable bowel.  A VA physician commented that the 
symptoms were likely viral.  Regarding the veteran's 
contention that he has an undiagnosed illness manifested by 
stomach distress, VA examination and VA outpatient treatment 
records have addressed each of the veteran's complaints.  The 
records, as noted above, show treatment for a disorder 
diagnosed as reflux esophagitis, and a small duodenal ulcer.  
As noted earlier, the provisions of 38 C.F.R. § 3.317 do not 
apply to diagnosed disorders.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

Considering the claim on a direct basis, the Board finds that 
while the veteran was treated for various epigastric 
complaints during service, there is no competent evidence 
that he had a chronic stomach disability during service.  The 
service medical records show treatment for acute and 
transitory stomach complaints.  Post-service, there is 
evidence of treatment for a duodenal ulcer and reflux 
esophagitis.  

Further, there is no competent medical evidence attributing 
this disability to his service or any incident therein.  The 
veteran failed to report to two scheduled VA examinations.  
Information obtained during the scheduled examination might 
have been beneficial to his claim.  The Board notes, in this 
respect, that while VA has a duty to assist him in the 
development of his claim, the duty to assist in the 
development and adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  His 
cooperation in responding to requests for information and 
reporting for scheduled examinations is required.  

The only other evidence in support of the claim for service 
connection for a stomach disorder comes from the veteran.  
The Board has considered his contention.  However, as a 
layman without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter.  While a layman such as the veteran can 
certainly testify about his in-service experiences and 
current symptoms, he is not competent to diagnose himself as 
having a stomach disability, or to provide an opinion linking 
that disability to service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

Therefore, the Board concludes that the preponderance of such 
evidence is against entitlement to service connection for a 
stomach disability, on a direct basis, or as an undiagnosed 
illness.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Hypertension

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126. 

In this matter, the RO assigned an initial 10 percent 
evaluation for hypertension, effective July 16, 1994.  

During the pendency of this appeal, the applicable rating 
criteria for rating hypertension were revised, effective 
since January 12, 1998.  62 Fed. Reg. 65, 207-65,224 (Dec. 
11, 1997).)  As there is no indication that the revised 
criteria are intended to have retroactive effect, the Board 
has the duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new diagnostic codes, and to consider the revised criteria 
for the period beginning on the effective date of the new 
provisions.  See Wanner v, Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

The RO has evaluated the claim under both the former and 
revised rating criteria.  Therefore, there is no prejudice to 
the veteran in the Board adjudicating the claim. Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

7101
Hypertensive vascular disease (essential 
arterial hypertension)
Ratin
g

Diastolic pressure predominantly 130 or more and 
severe symptoms
60

Diastolic pressure predominantly 120 or more and 
moderately severe symptoms

40

Diastolic pressure predominantly 110 or more 
with definite symptoms

20

Diastolic pressure predominantly 100 or more
10
Note 1: For the 40 percent and 60 percent ratings under code 
7101, there should be careful attention to diagnosis and 
repeated blood pressure readings.
Note 2: When continuous medication is shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent will be assigned.
38 C.F.R. § 4.104, Diagnostic Code 7101, prior to January12, 
1998

Under the revised rating criteria, hypertension is evaluated 
as follows:  

710
1
Hypertensive vascular disease (hypertension and 
isolated systolic hypertension):
Ratin
g

Diastolic pressure predominantly 130 or more
60

Diastolic pressure predominantly 120 or more
40

Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more
20

Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or 
more who requires continuous medication for 
control
10
Note 1: Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days. For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.
Note 2: Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
as part of the condition causing it rather than by a separate 
evaluation.
38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).  

It is also important to note that since July 19, 2002, the RO 
assigned a 30 percent evaluation for chronic renal 
insufficiency.  This disability is evaluated pursuant to 
38 C.F.R. § 4.115b, Diagnostic Code 7541.  Chronic renal 
insufficiency is rated on the basis of renal dysfunction.  
The rating criteria provide:  

Renal dysfunction:
Ratin
g
Requiring regular dialysis, or precluding more than 
sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 
80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular
100
Persistent edema and albuminuria with BUN 40 to 80mg%; 
or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion
80
Constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 
40 percent disabling under diagnostic code 7101
60
Albumin constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema 
or hypertension at least 10 percent disabling under 
diagnostic code 7101
30
Albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under diagnostic code 7101
0
38 C.F.R. § 4.115a (2005).  

Most importantly, however, separate ratings are not to be 
assigned for disability from disease of the heart and any 
form of nephritis, on account of the close interrelationships 
of cardiovascular disabilities.  If, however, absence of a 
kidney is the sole renal disability, even if removal was 
required because of nephritis, the absent kidney and any 
hypertension or heart disease will be separately rated. Also, 
in the event that chronic renal disease has progressed to the 
point where regular dialysis is required, any coexisting 
hypertension or heart disease will be separately rated.  
38 C.F.R. § 4.115.  

The Board has carefully reviewed the evidence of record.  As 
noted, in order to warrant an evaluation greater than 10 
percent for hypertension, there must be evidence of diastolic 
pressure predominantly 110 or more and definite symptoms, 
under the former or revised criteria.  In addition, under the 
revised criteria, a 20 percent evaluation is also warranted 
for systolic pressure predominantly 200 or more.  As it 
pertains to the period prior to July 19, 2002, the Board 
finds that an initial rating in excess of 10 percent for 
hypertension is not warranted.  

In this respect, during the period in question, while the 
veteran required medication for control of his hypertension, 
diastolic blood pressure was predominantly below 110 and 
systolic blood pressure was predominantly below 200.  During 
the veteran's initial VA examination in November 1994, blood 
pressure readings were 160/96, 158/94, and 158/94.  

A VA examination in February 1996 noted a blood pressure 
reading of 160/94.  

During a VA examination in May 1998, his blood pressure was 
155/86.  

There is evidence in October and November 2001 indicating 
diastolic pressure in excess of 110 and systolic pressure in 
excess of 200.  However, the veteran's blood pressure 
readings were predominantly well below that found during 
those months, and in the following months, his blood pressure 
had stabilized.  In this regard, during a private cardiology 
consultation in June 2002, blood pressure readings were 
113/57 and 169/90.  The examiner noted that there was no 
edema present.  

As it pertains to the period since July 19, 2002, the 
veteran's blood pressure reading for this period were 
predominantly characterized by diastolic pressure less than 
100 and systolic pressure less than 160.  In this respect, a 
February 2003 blood pressure reading was 126/78.  A March 
2003 note indicated that the veteran's blood pressure reading 
was under marginal control.  Blood pressure readings were 
156/87 and 140/90.  In June 2003, his blood pressure was 
noted as 134/75.  A June 2004 VA treatment record noted a 
blood pressure reading of 122/56 and indicated that the 
veteran's blood pressure was well-controlled.  Blood pressure 
readings in September 2004 were 137/66 and 130/70.  The 
examiner noted that the veteran's blood pressure was at its 
target goal.  Another September 2004 treatment note indicated 
a blood pressure reading of 154/86.  

The records do show treatment for renal insufficiency.  A 
March 2004 VA treatment record noted a blood pressure reading 
of 146/71.  Stools were heme-positive stool with signs of 
proteinuria.  There is no competent evidence, however, 
showing edema, definite decrease in kidney function or 
constant albuminuria.  As such, it follows that the 
diagnostic criteria for an evaluation in excess of 30 percent 
for hypertension with chronic renal failure is not warranted.  

The Board has considered the VA treatment records in February 
2005, that noted blood pressure readings of 191/119 and 
160/110.  These findings, were not typical, and were not 
consistent with predominant findings of lower blood pressure 
reading of record.  Nevertheless, assuming that such readings 
show a worsening of the hypertension disability, they still 
do not meet the criteria for an evaluation in excess of that 
currently assigned.  

In sum, the Board finds that the preponderance of the 
evidence is against the claim for an initial evaluation for 
hypertension in excess of 10 percent, and, since July 19, 
2002, against the claim for an evaluation for hypertension 
with chronic renal failure in excess of 30 percent.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
supra.




ORDER

Service connection for a stomach disability, to include as 
due to an undiagnosed illness, is denied.  

Prior to July 19, 2002, an initial evaluation in excess of 10 
percent for hypertension is denied.  

Since July 19, 2002, an evaluation in excess of 30 percent 
for hypertension with chronic renal failure is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


